Title: To George Washington from Thomas Paine, 31 January 1779
From: Paine, Thomas
To: Washington, George

Sir,
Philadelphia Janry 31st 1779

Hearing that you leave this place tomorrow I beg you to accept a short reason why I have not waited on you.
I have been out no where for near these two months. The part I have taken in an affair that is yet depending, rendered it most prudent in me to absent myself from Company, lest I should be asked questions improper to be answered, or subject myself to Conversation that might have been unpleasant. That there has been foul play somewhere is Clear to every One—and where it lies, will, I believe, soon come out.
Having thus explained myself, I have to add my sincerest wishes for your happiness in every line of life, and to assure you, that as far as my abilities extend I shall never suffer a hint of dishonor, or even a deficiency of respect to you to pass unnoticed.
I have always acted that part, and am confident that your Vertues and Conduct will ever require it from me as a duty as well as render it a pleasure.
I never heard either Col. R. or Col. F. Lee express a Sentiment in your disfavor. I can answer for nothing farther. I likewise take the liberty of mentioning to you that at the time some discontents from the Army and the Country last Winter were doing you great Injustice; I published the fifth No. of the Crisis, in wch I hoped that by bringing your former services in View to shame them out, or at least to convince them, of their Error. I was then at Lancaster, and on my Return to york Town I saw the foreign Committee of which Col. R. H. Lee was chairman had sent off dispatches to France; the Copy was in his hand writing and in these dispatches He enclosed that Pamphlet and spoke of it as “the general Sentiments of America on what the Enemy had so boastingly called their Successes.”
I am very desirous of bidding you farewel—and intend making you a short Visit to day for that purpose, notwithstanding the reasons I have before mention’d. I am with every wish for your happiness your Obt huble Servt
Thos Paine
